PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                     No. 17-2678
                    _____________

     CHRISTOPHER MIELO; SARAH HEINZL,
individually and on behalf of all others similarly situated

                            v.

       STEAK 'N SHAKE OPERATIONS, INC.,
                               Appellant
                 _____________

   On Appeal from the United States District Court
      for the Western District of Pennsylvania
            (W.D. Pa. No. 2-15-cv-00180)
    District Judge: Honorable Robert C. Mitchell

                  Argued May 2, 2018

   Before: SMITH, Chief Judge, HARDIMAN, and
            RESTREPO, Circuit Judges

                 (Filed: July 26, 2018)
Maria G. Danaher
Patrick J. Fazzini
Ogletree, Deakins, Nash, Smoak & Stewart
One PPG Place, Suite 1900
Pittsburgh, PA 15222

David H. Raizman               [ARGUED]
Ogletree Deakins
400 South Hope Street
Suite 1200
Los Angeles, CA 90071
       Counsel for Appellant

Teresa L. Jakubowski
Barnes & Thornburg
1717 Pennsylvania Avenue, N.W.
Suite 500
Washington, DC 20006
       Counsel for Amicus Appellants

Cary Silverman
Shook Hardy & Bacon
1155 F. Street, N.W., Suite 200
Washington, DC 20004
      Counsel for Amicus Appellants

R. Bruce Carlson
Stephanie K. Goldin
Edwin J. Kilpela, Jr.          [ARGUED]
                           2
Benjamin J. Sweet
Carlson Lynch Sweet & Kilpela
1133 Penn Avenue
5th Floor Suite 210
Pittsburgh, PA 15222
       Counsel for Appellee

Sharon M. Krevor-Weisbaum
Brown Goldstein & Levy
120 East Baltimore Street
Suite 1700
Baltimore, MD 21202
       Counsel for Amicus Appellee

Amy F. Robertston
Civil Rights & Enforcement Center
104 Broadway
Suite 400
Denver, CO 80203
       Counsel for Amicus Appellees

                  ________________

                      OPINION
                  ________________

SMITH, Chief Judge.


                           3
                          TABLE OF CONTENTS
INTRODUCTION ....................................................................... 5
I. BACKGROUND ..................................................................... 6
   A. Factual Background ...................................................... 6

   B. Procedural History ......................................................... 9

   C. Applicable Law and Theory of Harm ......................... 11

II. PLAINTIFFS HAVE STANDING ......................................... 19
   A. Injury in Fact ............................................................... 20

   B. Traceability................................................................... 26

   C. Redressability ............................................................... 27

III. PLAINTIFFS FAIL TO SATISFY RULE 23(A) ................... 30
   A. Numerosity ................................................................... 34

   B. Commonality ................................................................ 44

   C. The Need for Remand.................................................. 53

CONCLUSION......................................................................... 54




                                          4
                      INTRODUCTION
       In this class action lawsuit, two disability rights
advocates have sued Steak ’n Shake under the Americans
with Disabilities Act (“ADA”). Alleging they have
personally experienced difficulty ambulating in their
wheelchairs through two sloped parking facilities, these
Plaintiffs seek to sue on behalf of all physically disabled
individuals who may have experienced similar difficulties
at Steak ’n Shake restaurants throughout the country. The
District Court certified Plaintiffs’ proposed class, and
Steak ’n Shake now appeals that certification decision. We
are tasked with answering two questions: First, whether
Plaintiffs have standing under Article III of the United
States Constitution, and second, whether they have
satisfied the requirements set out in Federal Rule of Civil
Procedure 23(a).

        As to the first question, we conclude that Plaintiffs
have standing to bring their claims in federal court.
Although a mere procedural violation of the ADA does not
qualify as an injury in fact under Article III, Plaintiffs
allege to have personally experienced concrete injuries as
a result of ADA violations on at least two occasions.
Further, Plaintiffs have sufficiently alleged that these
injuries were caused by unlawful corporate policies that
can be redressed with injunctive relief. We withhold
judgment as to whether those corporate policies are indeed
unlawful, as our standing inquiry extends only so far as to

                             5
permit us to ensure that Plaintiffs have sufficiently pled as
much.

       As to the second question before us, we conclude
that Plaintiffs have failed to satisfy Rule 23(a). The
extraordinarily broad class certified by the District Court
runs afoul of at least two of Rule 23(a)’s requirements. In
light of this conclusion, the District Court’s judgment will
be reversed, and this matter will be remanded to the
District Court to reconsider if a class should be certified.

                     I. BACKGROUND
       The District Court had jurisdiction pursuant to 28
U.S.C. § 1331 and 42 U.S.C. § 12188. This matter comes
to us pursuant to Federal Rule of Civil Procedure 23(f),
which permits a court of appeals to allow “an appeal from
an order granting or denying class-action certification.”
FED. R. CIV. P. 23(f). We exercise appellate jurisdiction
pursuant to 28 U.S.C. § 1292(e). We review a district
court’s class certification decision under an abuse of
discretion standard. In re Hydrogen Peroxide Antitrust
Litig., 552 F.3d 305, 312 (3d Cir. 2008). We review de
novo the legal standards applied by a district court in
reaching the certification decision. Id.

                 A. Factual Background
      Christopher Mielo and Sarah Heinzl (“Plaintiffs”)
are physically disabled individuals who claim they have
                             6
personally experienced difficulty in ambulating through
steeply graded parking facilities at one Steak ’n Shake
location each. Specifically, Mielo alleges that he
“experienced unnecessary difficulty and risk due to
excessive slopes in a purportedly accessible parking space
and access aisle”1 at a Steak ’n Shake in East Munhall,
Pennsylvania. JA 90, 439. Heinzl alleges that she
“experienced unnecessary difficulty and risk due to
excessive surface slope in purportedly accessible parking
spaces and access aisles, and excessive cross slope along
the route connecting purportedly accessible parking
spaces to the facility’s entrance” at a Steak ’n Shake in
Pleasant Hills, Pennsylvania. JA 90, 404–07. After
experiencing these alleged violations, neither Mielo nor
Heinzl notified anyone at Steak ’n Shake, although they
did contact a lawyer. JA 408–10, 441–42; see also
National Association of Convenience Stores, National
Grocers Association, and Food Marketing Institute Amici
Br. 8 (stating that “21 of the 135 [ADA] Title III lawsuits
filed in federal court in Pennsylvania in 2014 were filed
on behalf of one of the plaintiffs in this case, Christopher

1
  An “access aisle” is a designated area located adjacent to
an accessible parking space. As Mielo helpfully explains
in his deposition, an “access aisle is that dash line that
people love to park in when they shouldn’t . . . it’s that
area, you know, for ramps or for doors to open, things like
that.” JA 445.

                             7
Mielo”); Katherine Corbett, Julie Farrar-Kuhn, Carrie Ann
Lucas, Julie Reiskin, and the Civil Rights Education and
Enforcement Center Amici Br. 3 n.1, 18 (noting it is not
uncommon for disability advocates to serve as repeat class
representatives).
       In addition to these two Pennsylvania locations,
Plaintiffs allege specific ADA violations at six other Steak
’n Shake restaurants located throughout Pennsylvania and
Ohio. JA 90–92. Although Mielo and Heinzl do not claim
to have personally experienced violations at the six other
locations,2 the law firm representing them hired an
investigator who visited these locations and recorded
evidence purportedly supporting the existence of
violations. JA 90. Relying on the investigator’s
discoveries at these six additional locations, as well as
their own experiences at the East Munhall and Pleasant
Hills locations, Mielo and Heinzl seek to enjoin Steak ’n
Shake on a national basis by requiring the company to
adopt corporate policies relating to ADA compliance.
There are over 500 Steak ’n Shake restaurants located




2
  Mielo and Heinzl have visited other Steak ’n Shake
locations in the past, but each alleges to have personally
experienced ADA violations at only one restaurant
location. JA 411, 446–51.

                             8
throughout the United States, approximately 417 of which
are at issue in this appeal.3

                  B. Procedural History
        Plaintiffs’ complaint requests both “a declaration
that [Steak ’n Shake’s] facilities violate federal law,” and
“an injunction requiring [Steak ’n Shake] to remove the
identified access barriers so that [Steak ’n Shake’s]
facilities are fully accessible to, and independently usable
by individuals with mobility disabilities, as required by the
ADA.” JA 87. Plaintiffs propose novel interpretations of
the ADA and its corresponding regulations, according to
which Steak ’n Shake would not only be required to
correct access barriers, but would also be required to adopt
corporate policies directing Steak ’n Shake employees to
continually search for hypothetical access barriers that
might need correcting. Despite the novelty of these
3
   Specifically, there are “approximately 562 Steak ’n
Shake locations in 33 states.” Appellant Br. 6. Of those
locations, 144 are franchised restaurants. Because Steak ’n
Shake does not build or maintain the parking facilities at
franchised locations, that leaves approximately 417 at
issue in this appeal involving a proposed class limited to
restaurant locations where Steak ’n Shake “owns, controls
and/or operates the parking facilities.” JA 75; see also
Appellee Br. 41 (“This case seeks to challenge the same
policies and practices that are applied uniformly to
approximately 417 restaurants.”).
                             9
interpretations, Steak ’n Shake has not yet filed a motion
to dismiss or motion for summary judgment.

       On April 27, 2017, the District Court granted
Plaintiffs’ motion to certify a class under Federal Rule of
Civil Procedure 23(b)(2). JA 75. The certified class was
defined as follows:

      All persons with qualified mobility
      disabilities who were or will be denied the
      full and equal enjoyment of the goods,
      services, facilities, privileges, advantages or
      accommodations of any Steak ’n Shake
      restaurant location in the United States on the
      basis of a disability because such persons
      encountered accessibility barriers at any
      Steak ’n Shake restaurant where Defendant
      owns, controls and/or operates the parking
      facilities.

JA 75. As part of its certification ruling, the District Court
appointed Mielo and Heinzl as class representatives. JA
75.
      In certifying the class, the District Court analyzed
the underlying law in this case. Although discussion of
such underlying law must necessarily be limited when
conducting the standing analysis here, Cottrell v. Alcon
Labs., 874 F.3d 154, 162 (3d Cir. 2017) (referring to the
“fundamental separation between standing and merits at
                             10
the dismissal stage”), that law is intertwined with our Rule
23 inquiry. Hydrogen Peroxide, 552 F.3d at 307 (“[T]he
court must resolve all factual or legal disputes relevant to
class certification, even if they overlap with the merits—
including disputes touching on elements of the cause of
action.”); Marcus v. BMW of N. Am., LLC, 687 F.3d 583,
591 (3d Cir. 2012) (stating that a “court cannot be bashful”
when determining “whether there is actual conformance
with Rule 23”). In light of this overlap, we briefly lay out
the law upon which Plaintiffs rest their claims.

        C. Applicable Law and Theory of Harm
       The ADA seeks to “provide a clear and
comprehensive national mandate for the elimination of
discrimination against individuals with disabilities.” 42
U.S.C § 12101. Title III of that landmark civil rights law
specifically prohibits discrimination against the disabled
in the full and equal enjoyment of any place of public
accommodation. See 42 U.S.C. § 12182(a). Title III
applies to buildings built both before and after the ADA’s
enactment. Specifically, Title III requires “places of public
accommodation”4 to “remove architectural barriers … in
existing facilities … where such removal is readily
4
  Steak ’n Shake restaurants qualify as places of public
accommodation. 42 U.S.C. § 12181(7)(B) (referring to “a
restaurant, bar, or other establishment serving food or
drink”).

                             11
achievable,” 42 U.S.C. § 12182(b)(2)(A)(iv), and to
“design and construct facilities for first occupancy [no]
later than 30 months after July 26, 1990, that are readily
accessible to and usable by individuals with disabilities,
except where an entity can demonstrate that it is
structurally impracticable to meet the requirements of such
subsection.” 42 U.S.C. § 12183(a)(1).

       Plaintiffs seek injunctive relief to require Steak ’n
Shake to adopt centralized corporate policies crafted to
ensure that potential discriminatory access violations are
actively sought out and corrected. Plaintiffs seek to do so
pursuant to the ADA, which permits private individuals to
seek injunctive relief. As 42 U.S.C. § 12188(a)(1)(2)
provides:
      (1) Availability of remedies and procedures.
      The remedies and procedures set forth in
      section 2000a-3(a)5 of this title are the
5
  Section 2000a-3(a) provides a private right of action. 42
U.S.C. § 2000a-3 (“Whenever any person has engaged or
there are reasonable grounds to believe that any person is
about to engage in any act or practice prohibited by section
2000a-2 of this title, a civil action for preventive relief,
including an application for a permanent or temporary
injunction, restraining order, or other order, may be
instituted by the person aggrieved. . . .”). Section 2000a-2
prohibits any person from “withhold[ing], deny[ing], or
attempt[ing] to withhold or deny, or deprive or attempt to
                            12
      remedies and procedures this subchapter
      provides to any person who is being
      subjected to discrimination on the basis of
      disability . . . .
      (2) Injunctive relief.
      In the case of violations of sections
      12182(b)(2)(A)(iv)6 and section 12183(a)7 of

deprive any person of any right or privilege secured by
section 2000a or 2000a-1 of this title.” 42 U.S.C. § 2000a-
2. Section 2000a provides, in part, that “[a]ll persons shall
be entitled to the full and equal enjoyment of the goods,
services, facilities, privileges, advantages, and
accommodations of any place of public accommodation.”
42 U.S.C. § 2000a(a). Section 2000a-1 provides, in part,
that “[a]ll persons shall be entitled to be free, at any
establishment or place, from discrimination.” 42 U.S.C.
§ 2000a-1.
6
  Section 12182(b)(2)(A)(iv) defines discrimination to
include “a failure to remove architectural barriers, and
communication barriers that are structural in nature, in
existing facilities . . . where such removal is readily
achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv).
7
  Section 12183(a) defines discrimination to include both
“a failure to design and construct facilities for first
occupancy later than 30 months after July 26, 1990, that
are readily accessible to and usable by individuals with
                             13
      this title, injunctive relief shall include an
      order to alter facilities to make such facilities
      readily accessible to and usable by
      individuals with disabilities to the extent
      required by this subchapter. Where
      appropriate, injunctive relief shall also
      include requiring the provision of an
      auxiliary aid or service, modification of a
      policy, or provision of alternative methods, to
      the extent required by this subchapter.

42 U.S.C. § 12188(a)(1)(2). Of the many interconnected
sections mentioned within the statutory language laid out
above, 42 U.S.C. § 12182(b)(2)(A)(iv) is perhaps the most
relevant to our Rule 23(a) analysis.8 We must, therefore,
look at it closely.


disabilities, except where an entity can demonstrate that it
is structurally impracticable,” 42 U.S.C. § 12183(a)(1), as
well as older buildings that are altered after July 26, 1990.
42 U.S.C. § 12183(a)(2).
8
  Section 12182(b)(2)(A)(iv) is particularly important to
our Rule 23(a)(2) inquiry. Section 12182(b)(2)(A)(iv)
refers to the term “architectural barriers,” which, as
outlined in the ADA’s corresponding regulations, is a
broad term that covers a large swath of restaurant features
from parking spaces to bathroom mirrors. See 28 C.F.R.
§ 36.304(b) (listing “[e]xamples of steps to remove
                             14
       Section 12182(b)(2)(A)(iv) states that, for purposes
of 42 U.S.C. § 12182(a),9 the term “discrimination” shall
include a “failure to remove architectural barriers . . .
where such removal is readily achievable.” 42 U.S.C.
§ 12182. While the ADA itself fails to define
“architectural barriers,” the Department of Justice’s ADA
Guide for Small Businesses defines “architectural
barriers” as:
      [P]hysical features that limit or prevent
      people with disabilities from obtaining the
      goods or services that are offered. They can
      include parking spaces that are too narrow to
      accommodate people who use wheelchairs; a
      step or steps at the entrance or to part of the
      selling space of a store; round doorknobs or
      door hardware that is difficult to grasp; aisles
      that are too narrow for a person using a
      wheelchair, electric scooter, or a walker; a


barriers”). As Part III.B. will explain, this presents a Rule
23(a)(2) commonality issue since class members may have
been injured by different types of architectural barriers.
9
  42 U.S.C. § 12182(a) (“General rule. No individual shall
be discriminated against on the basis of disability in the
full and equal enjoyment of the goods, services, facilities,
privileges, advantages, or accommodations of any place of
public accommodation by any person who owns, leases (or
leases to), or operates a place of public accommodation.”).
                             15
      high counter or narrow checkout aisles at a
      cash register, and fixed tables in eating areas
      that are too low to accommodate a person
      using a wheelchair or that have fixed seats
      that prevent a person using a wheelchair from
      pulling under the table.

ADA Guide for Small Businesses, at 3, available at
https://www.ada.gov/smbusgd.pdf. The Department of
Justice promulgated guidelines pursuant to 42 U.S.C.
§ 12186 (providing that “the Attorney General shall issue
regulations”).
       One regulation, 28 C.F.R. § 36.211 (“Section 211”),
is of central importance to Plaintiffs’ theory of harm. That
regulation arguably refers to a restaurant’s “ongoing”
maintenance obligation, providing:

      Maintenance of accessible features.
      (a) A public accommodation shall maintain
      in operable working condition those features
      of facilities and equipment that are required
      to be readily accessible to and usable by
      persons with disabilities by the Act or this
      part.
      (b) This section does not prohibit isolated or
      temporary interruptions in service or access
      due to maintenance or repairs. . . .
28 C.F.R. § 36.211. As the District Court interpreted
Section 211:
                            16
      Title III’s implementing regulations . . .
      require places of public accommodation to
      maintain in operable working condition those
      features of facilities and equipment that are
      required to be readily accessible to and usable
      by persons with disabilities. 28 C.F.R.
      § 36.211(a). This ongoing obligation broadly
      covers all features that are required to be
      accessible under the ADA.
JA 62 (internal quotation marks omitted). Although we
must refrain from engaging in a freewheeling merits
analysis while undertaking our inquiries into standing and
Rule 23’s requirements, we nevertheless note the weight
that Section 211 must bear in order to support Plaintiffs’
case in chief. To summarize Plaintiffs’ theory of harm, the
ADA and its corresponding regulations not only require
Steak ’n Shake to correct discriminatory access violations,
but also to adopt policies for ADA compliance that require
Steak ’n Shake to actively seek out potential violations.10

10
   Referring to the “gravamen” of their lawsuit, Plaintiffs
contend that “liability is premised on the fact that [Steak
’n Shake’s] current policies and practices directly result in
unidentified access violations that are addressed only
when individuals with disabilities complain . . . .”
Appellee Br. 22. As Plaintiffs elaborate, “[a]fter
construction, [Steak ’n Shake] does not conduct ADA-
specific assessments at any of its restaurants to ensure that
                             17
the restaurants remain ADA compliant.” Appellee Br. 6.
Further, Plaintiffs complain that Steak ’n Shake’s
“established maintenance procedures similarly ignore the
ADA,” and that the company’s “maintenance employees
do not receive any training with regard to ADA
compliance issues, thus making it unlikely that ADA-
related issues would be identified on an ad hoc basis.”
Appellee Br. 7.
       Plaintiffs implicitly argue that it would be good
policy to interpret Section 211 to require places of public
accommodation to actively seek out access violations, as
compared to correcting access violations as they are
discovered. See Appellee Br. 37 (arguing that Steak ’n
Shake “effectively . . . push[es] its obligation to maintain
the accessibility of its restaurants onto customers”). But
while relieving customers of the burden of bringing access
violations to the attention of restaurants might be good
policy, it appears to be in tension with the very policy
which Congress codified in the text of the ADA.
       In enacting the ADA, Congress made clear that “the
nature and cost” of a particular action, as well as “the
overall financial resources of the facility or facilities
involved in the action,” must be taken into account when
determining whether a particular access violation
constitutes ADA “discrimination” that must be corrected.
42 U.S.C. § 12181(9). In doing so, Congress heeded the
obvious: places of public accommodation have finite
resources to allocate to correcting access violations.
                            18
In light of our inability to fully engage the merits at this
stage of the litigation, we are not at liberty to decide
whether Plaintiffs’ novel interpretation of the ADA and its
corresponding regulations would survive a dispositive
motion under either Rule 12(b)(6), or Rule 56 of the
Federal Rules of Civil Procedure.

            II. PLAINTIFFS HAVE STANDING
       To establish Article III standing, a plaintiff must
have “(1) suffered an injury in fact, (2) that is fairly
traceable to the challenged conduct of the defendant, and
(3) that is likely to be redressed by a favorable judicial
decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016). As “[t]he party invoking federal jurisdiction,” a
plaintiff “bears the burden of establishing these elements.”
Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1997);
see also Finkelman v. Nat’l Football League, 810 F.3d
187, 194 (3d Cir. 2016).


       The text of the ADA seems to suggest, then, that
disabled patrons like Mielo and Heinzl are better served
when restaurants are required to spend their limited
financial resources on correcting only the access violations
that disabled patrons have actually brought to the
restaurant’s attention—rather than requiring those
establishments to expend their limited resources in an
ongoing search for potential violations that may not exist.

                            19
        In the class action context, our standing inquiry
focuses solely on the class representative(s). As we
squarely held in Neale v. Volvo Cars of N. Am., LLC,
“putative class members need not establish Article III
standing. Instead, the ‘cases or controversies’ requirement
is satisfied so long as a class representative has standing,
whether in the context of a settlement or litigation class.”
Neale v. Volvo Cars of N. Am., LLC, 794 F.3d 353, 362
(3d Cir. 2015). Given that restriction, we turn to the
allegations put forward by Mielo and Heinzl and
determine whether, as class representatives, they satisfy all
three elements of standing.

                     A. Injury in Fact
        The primary element of standing is injury in fact,
and it is actually a conglomerate of three components. See
Spokeo, Inc., 136 S. Ct. at 1547. To establish an injury in
fact, a plaintiff must first “show that he or she suffered ‘an
invasion of a legally protected interest.’” Id. at 1548
(quoting Lujan, 504 U.S. at 560). Second, a plaintiff must
show that the injury is both “concrete and particularized.”
Id. Third, a plaintiff must also show that his or her injury
is “actual or imminent, not conjectural or hypothetical.”
Id.

      In determining whether Plaintiffs have suffered an
invasion of a legally protected interest, we must carefully
“separate our standing inquiry from any assessment of the
merits of the plaintiff’s claim.” Cottrell, 874 F.3d at 162.
                             20
Unlike a Rule 23 inquiry, where courts are often required
to make factual and legal determinations pertaining to a
plaintiff’s underlying cause of action, our standing inquiry
must avoid any consideration of the merits beyond a
screening for mere frivolity. Initiative & Referendum Inst.
v. Walker, 450 F.3d 1082, 1093 (10th Cir. 2006) (en banc)
(“[A] plaintiff whose claimed legal right is so preposterous
as to be legally frivolous may lack standing on the ground
that the right is not ‘legally protected.’”). Here, although
Plaintiffs’ theory may not ultimately prove successful on
the merits, Plaintiffs present a colorable argument that the
ADA requires Steak ’n Shake to adopt new policies
requiring them to actively seek out and correct access
violations. Given the constraints on our ability to subject
Plaintiffs’ claims to additional scrutiny at this point, we
are satisfied that they have alleged a non-frivolous claim
that they suffered an invasion of a legally protected
interest.11


11
   In Cottrell, we pondered whether the phrase “legally
protected interest” constituted a third component of the
injury in fact inquiry, or was instead “simply a
reformulation of the other components of injury in fact.”
Cottrell v. Alcon Labs., 874 F.3d 154, 164 (3d Cir. 2017).
We noted, for example, that the phrase had “not appeared
with regularity in Supreme Court opinions addressing
standing.” Id. at 163. But since Cottrell, the Supreme
Court decided Gill v. Whitford, 138 S. Ct. 1916 (2018),
                            21
       The second component of injury in fact requires that
an alleged injury be both “concrete” and “particularized.”
To the extent that Plaintiffs allege only a harm in the mere
existence or absence of particular corporate policies,
Plaintiffs lack standing. As we recognized in Cottrell,
“[b]are procedural or technical violations of a statute alone
will not satisfy the concreteness requirement.” Cottrell,
874 F.3d at 167 (citing Spokeo, 136 S. Ct. at 1549).12
Therefore, even assuming that Steak ’n Shake violated the
ADA by failing to have an adequate ADA compliance
policy in place, the mere nonexistence of such a policy
would not afford Plaintiffs a basis to establish standing. In
other words, Plaintiffs would still need to show how the
lack of a policy resulted in a concrete harm that was
particular to them. Because Plaintiffs do not allege how

which provides further guidance for courts undertaking a
standing analysis. In Gill, the Supreme Court again
referred to the “invasion of a legally protected interest” as
a distinct component of the injury in fact inquiry. Gill, 138
S. Ct. at 1929. In light of Gill, we clarify that the phrase
“invasion of a legally protected interest” does constitute a
distinct component of the injury in fact inquiry. A plaintiff
must sufficiently allege to have suffered such an invasion
in order to establish Article III standing.
12
   This is not to say, however, that Spokeo foreclosed
standing for all procedural violations—it did so only for
those that are “bare.” Spokeo, 136 S. Ct. at 1549 (2016).
                             22
the mere nonexistence of a particular corporate policy
constitutes a concrete harm in and of itself,13 they cannot
rely on the want of such a policy as a basis for standing.

        But although Plaintiffs’ complaint could be read as
alleging no more than mere procedural violations of the
ADA, our caselaw requires us to “examine the allegations
in the complaint from a number of different angles to see
if [plaintiffs’] purported injury can be framed in a way that
satisfies Article III.” Finkelman, 810 F.3d at 197. Further
examining Plaintiffs’ complaint in light of this obligation,
we conclude that they have sufficiently alleged a concrete
harm in the form of experiencing actual physical difficulty
in ambulating through parking facilities which are
allegedly not ADA-compliant.14 Moreover, because

13
   This is not to say that the nonexistence (or existence) of
a corporate policy can never be a liability-triggering act
that causes a concrete harm. As we explain in Part II.B.,
although an allegedly unlawful policy is not itself a
concrete harm, it can qualify, at least at the pleading stage,
as the cause of concrete harms that Plaintiffs claim they
have experienced when attempting to ambulate through
parking facilities which violate the ADA.
14
   Although we conclude that these alleged physical harms
qualify as “concrete,” we point out that “‘concrete’ is not
. . . necessarily synonymous with ‘tangible.’” Spokeo, Inc.
v. Robins, 136 S. Ct. 1540, 1549 (2016).
                             23
Plaintiffs allege they personally experienced these
concrete injuries, we further conclude that they have
sufficiently alleged an injury that is particular to them.
Spokeo, 136 S. Ct. at 1548 (“We have made it clear time
and time again that an injury in fact must be both concrete
and particularized.”) (emphases added).

       Of course, Plaintiffs seek to require Steak ’n Shake
to correct alleged ADA violations at more than the two
restaurant locations where they claim to have actually
experienced        injury.     Highlighting       Plaintiffs’
geographically expansive request, Steak ’n Shake argues
that Plaintiffs do not have standing to seek relief beyond
the East Munhall and Pleasant Hills locations. Appellant
Br. 57–59. In taking this tack, however, Steak ’n Shake
conflates Article III standing with requirements of Rule
23.

       As we made clear in Neale, “a properly formulated
Rule 23 class should not raise standing issues.” Neale, 794
F.3d at 368. Rather than “shoehorn . . . questions into an
Article III analysis,” the standing inquiry must be limited
to a consideration of the class representatives themselves,
after which we may “employ Rule 23 to ensure that classes
are properly certified.” Id. With Neale in mind, we reject
Steak ’n Shake’s invitation to insert Rule 23 issues into
our inquiry on standing.
      Finally, the third component of the injury in fact
inquiry requires Plaintiffs to show that their injury is actual
                              24
or imminent, rather than conjectural or hypothetical. After
conceptualizing Plaintiffs’ alleged injury as experiencing
physical difficulty in the form of ambulating through
allegedly unlawful parking facilities, it is clear that this
third subcomponent is easily satisfied. The physical
injuries of which Plaintiffs complain are not merely
hypothetical or conjectural, they have actually occurred.15

15
   Steak ’n Shake contends that Plaintiffs do not have
standing to seek injunctive relief at either the East Munhall
or Pleasant Hills locations. Appellant Br. 55–57. As Steak
’n Shake argues, “there is no evidence establishing any
likelihood that Plaintiffs will return to those two respective
locations.” Appellant Br. 55. Steak ’n Shake’s argument is
unpersuasive. Although Steak ’n Shake makes much of the
unsurprising fact that Plaintiffs do not purport to know the
exact date of their next visit to a Steak ’n Shake restaurant,
this argument misses the point. Plaintiffs contend they are
currently “deterred from returning to [Steak ’n Shake]
facilities.” JA 93 (Complaint). This allegation is supported
by record evidence illustrating that Plaintiffs have visited
many Steak ’n Shake restaurant locations in the past, and
that Plaintiffs enjoy the food offered at those restaurants.
See, e.g., JA 737–40, 751–54. In this sense, the injury
providing Plaintiffs with standing to seek injunctive relief
is not merely hypothetical or even imminent—it is actual,
in that this allegedly unlawful deterrence is something that
Plaintiffs are currently suffering. See also 42 U.S.C.
§ 12188(a)(1) (“Nothing in this section shall require a
                             25
We conclude, therefore, that Plaintiffs have sufficiently
alleged that they suffered an injury in fact.

                      B. Traceability
       The second element of standing requires Plaintiffs
to establish that their alleged injury in fact “is fairly
traceable to the challenged conduct of the defendant.”
Spokeo, 136 S. Ct. at 1547. As we have previously
explained, this element is not satisfied if the alleged injury
is merely “the result of the independent action of some
third party not before the court.” Finkelman, 810 F.3d at
193. Moreover:
      This requirement is akin to “but for”
      causation in tort and may be satisfied even
      where the conduct in question might not have
      been a proximate cause of the harm. An
      indirect causal relationship will suffice,
      provided that there is a fairly traceable
      connection between the alleged injury in fact
      and the alleged conduct of the defendant.
Id. at 193–94 (internal citations omitted). Plaintiffs allege
that their injuries were “caused” by Steak ’n Shake’s

person with a disability to engage in a futile gesture if such
person has actual notice that a person or organization
covered by this subchapter does not intend to comply with
its provisions.”).
                             26
unlawful corporate policies. In other words, Plaintiffs
allege that “but for” Steak ’n Shake’s policies there would
be no injury. While Plaintiffs will face a heavier burden to
establish causation should they eventually be put to their
proof, their burden of establishing causation at the
pleadings stage is less stringent. Lujan, 504 U.S. at 561
(“[E]ach element [of standing] must be supported in the
same way as any other matter on which the plaintiff bears
the burden of proof, i.e., with the manner and degree of
evidence required at the successive stages of the
litigation.”). Accordingly, we conclude that Plaintiffs have
satisfied the traceability element of standing.

                      C. Redressability
       The third standing element requires Plaintiffs to
show that their injury “is likely to be redressed by a
favorable judicial decision.” Spokeo, 136 S. Ct. at 1547.
“This requires the plaintiff to show that it is ‘likely, as
opposed to merely speculative,’ that the alleged injury will
be redressed by a favorable decision.” Finkelman, 810
F.3d at 194 (quoting Lujan, 504 U.S. at 561). Although
this third element of standing presents a close call, we
conclude that Plaintiffs have satisfied it.

       Courts must be cognizant of “the rule that a ‘remedy
must of course be limited to the inadequacy that produced
the injury in fact that the plaintiff has established.’” Gill v.
Whitford, 138 S. Ct. 1916, 1931 (2018) (quoting Lewis v.
Casey, 518 U.S. 343, 357 (1996)). Bearing in mind that
                              27
Plaintiffs do not have standing to seek remedies
corresponding to mere procedural violations of the ADA,
we consider whether the declaratory and injunctive relief
Plaintiffs seek will likely satisfy the only injuries they
have successfully alleged: physical injuries associated
with ambulating through steeply graded parking facilities,
and the deterrent effect that these injuries have on
Plaintiffs’ ability to enjoy Steak ’n Shake’s services in the
future.
       Plaintiffs provide three examples of injunctions,
any one of which they contend would remedy their
injuries. First, Plaintiffs propose that the District Court
could develop “training protocols” intended to “ensure”
that Steak ’n Shake’s maintenance employees “are aware
of the ADA’s structural requirements and know how to
identify access violations for prompt repair.” Appellee Br.
50. Second, Plaintiffs propose that the District Court direct
Steak ’n Shake “to conduct annual ADA-specific
inspections to ensure accessibility has been maintained.”
Id. Third, Plaintiffs propose that the District Court direct
Steak ’n Shake “to refrain from engaging in its current
practice” of performing ADA inspections only in response
to complaints brought to the company’s attention by
patrons. Id.

      Each of the proposed injunctions suffer from the
same flaw: Not one specifically directs that an allegedly
non-compliant parking facility slope be corrected. And if

                             28
an ADA-violative slope has not been remedied, the
plaintiffs’ resultant injuries will persist. In order for any
injuries to be remedied, Steak ’n Shake would need not
only to adopt one of Plaintiffs’ proposed policies but also
to take the additional step of actually implementing that
policy. Obviously, mere adoption of a policy, without
more, would not guarantee the correction of
discriminatory barriers. Steak ’n Shake could be in
compliance with a court order requiring them to adopt a
new policy and still fail to correct access violations. In that
case, failure to take the additional step of abiding by a
newly-adopted corporate policy would not constitute a
violation of the District Court’s injunction. It would
merely be a violation of the policy itself.
       Yet even with this daylight between Plaintiffs’
proposed injunctions and the actual remedying of injuries,
we recognize that a plaintiff need only establish that a
favorable judicial decision be “likely” to remedy a
plaintiff’s injury in fact. Lujan, 504 U.S. at 561. Nothing
before us suggests that individual Steak ’n Shake locations
would prove unable or unwilling to adhere to a new
corporate policy requiring the company to actively seek
out access violations. Moreover, Plaintiffs’ complaint
includes a request that the District Court “retain
jurisdiction over this matter for a period to be determined,”
in part “to ensure that [Steak ’n Shake] comes into
compliance with the relevant requirements of the ADA.”
JA 87. Such a retention of jurisdiction would permit the
                              29
District Court to address any potential failures by Steak ’n
Shake to actually correct discriminatory barriers that were
discovered as a result of new policies. We conclude,
therefore, that the adoption of a policy similar to the three
examples offered by Plaintiffs would likely remedy
Plaintiffs’ alleged injuries. Plaintiffs’ have satisfied all
three elements of standing.

      III. PLAINTIFFS FAIL TO SATISFY RULE 23(A)
        As former-Judge Posner has described it, “[t]he
class action is an ingenious procedural innovation that
enables persons who have suffered a wrongful injury, but
are too numerous for joinder of their claims alleging the
same wrong committed by the same defendant or
defendants to be feasible, to obtain relief as a group . . . .”
Eubank v. Pella Corp., 753 F.3d 718, 719 (7th Cir. 2014).
Given that class actions are “an exception to the usual rule
that litigation is conducted by and on behalf of the
individual named parties only,” Comcast Corp. v.
Behrend, 569 U.S. 27, 33 (2013) (quoting Califano v.
Yamasaki, 442 U.S. 682, 700–701 (1979)), a plaintiff
wishing to bring a lawsuit in federal court must first satisfy
the explicit requirements set forth in Rule 23(a). This calls
for a rigorous analysis that usually requires courts to make
factual findings and legal conclusions that overlap the
underlying merits of the suit. Wal-Mart Stores, Inc. v.
Dukes, 564 U.S. 338, 350–51 (2011). Second, if the
requirements of Rule 23(a) have been satisfied, the party

                              30
seeking certification must also establish that her claim fits
within one of the three types of class categories outlined
in Rule 23(b). Hydrogen Peroxide, 552 F.3d at 309 n.6
(citing General Telephone Co. of Southwest v. Falcon, 457
U.S. 147, 155 (1982)).
       Here, Plaintiffs have sought to establish a Rule
23(b)(2)16 class for which injunctive relief is appropriate
to the class as a whole. JA 93. But in defining the certified
class, the District Court’s Rule 23 analysis was flawed

16
    Rule 23(b)(2) requires establishing that “the party
opposing the class has acted or refused to act on grounds
that apply generally to the class, so that final injunctive
relief or corresponding declaratory relief is appropriate
respecting the class as a whole.” FED R. CIV. P. 23(b)(2).
Subdivision (b)(2) often involves “actions in the civil-
rights field where a party is charged with discriminating
unlawfully against a class.” FED. R. CIV. P. 23 advisory
committee notes. See also Karen Sandrik, Note,
Overlooked Tool: Promissory Fraud in the Class Action
Context, 35 FLA. ST. U. L. REV. 193, 204 n.79 (2007)
(recognizing that “[t]he prototype of [a Rule 23(b)(2)]
action is a civil rights case”). Although the requirements
of Rule 23 must always be satisfied regardless of the type
of class seeking certification, this civil rights action under
the ADA is indeed the type of action for which Rule
23(b)(2) was originally designed.

                             31
from the start. Citing Eisenberg v. Gagnon, 766 F.2d 770,
785 (3d Cir. 1985), the District Court wrote that “when
doubt exists concerning certification of the class, the court
should err in favor of allowing the case to proceed as a
class action.” JA 39. This was clear error.
       As we have previously explained, the “relaxed”
class certification standard suggested in Eisenberg did not
survive the 2003 amendments to Rule 23.17 In Hydrogen
Peroxide, we made clear that although the 2003
amendments were “subtle,” they “reflect[ed] the need for

17
   For a brief description of some of the takeaways from
the 2003 amendments, see Charles R. Korsmo, Mismatch:
The Misuse of Market Efficiency in Market Manipulation
Class Actions, 52 WM. & MARY L. REV. 1111, 1134 n.97
(2011) (“The 2003 amendments to Rule 23 . . . eliminated
the provision from prior Rule 23(c)(1)(C) allowing
‘conditional’ certification of classes. . . . [And] Rule
23(c)(1)(A) was altered, replacing the requirement to
certify a class ‘as soon as practicable’ with an instruction
to certify ‘at an early practicable time.’ The advisory
committee’s notes state that ‘[a] court that is not satisfied
that the requirements of Rule 23 have been met should
refuse certification until they have been met,’ and instruct
courts that ‘it is appropriate to conduct controlled
discovery into the ‘merits,’ limited to those aspects
relevant to making the certification decision on an
informed basis.’” (internal citations omitted)).
                             32
a thorough evaluation of the Rule 23 factors.” Hydrogen
Peroxide, 552 F.3d at 318. The Hydrogen Peroxide
opinion, a landmark in Third Circuit class action
jurisprudence, went on to explain that:

      Although the trial court has discretion to
      grant or deny class certification, the court
      should not suppress ‘doubt’ as to whether a
      Rule 23 requirement is met—no matter the
      area of substantive law. Accordingly,
      Eisenberg should not be understood to
      encourage certification in the face of doubt as
      to whether a Rule 23 requirement has been
      met… Eisenberg predates the recent
      amendments to Rule 23 which, as noted,
      reject tentative decisions on certification and
      encourage development of a record sufficient
      for informed analysis.

Id. at 321. Following Hydrogen Peroxide, we again
dismissed Eisenberg’s outdated view in In re Schering
Plough Corp. ERISA Litig.:
      Additionally,       the      Report       and
      Recommendation invokes Eisenberg v.
      Gagnon      for    the     proposition    that
      “[u]ltimately, doubts are resolved in favor of
      class certification.” Our decision in
      Hydrogen Peroxide makes clear that

                            33
      Eisenberg should not be read in this
      manner. . . .

In re Schering Plough Corp. ERISA Litig., 589 F.3d 585,
600 n.14 (3d Cir. 2009) (internal citations omitted).

       We repeat (hopefully for the last time): the
“relaxed” Rule 23 standard suggested in Eisenberg is no
longer the law of this circuit. When courts harbor doubt as
to whether a plaintiff has carried her burden under Rule
23, the class should not be certified. Hydrogen Peroxide,
552 F.3d at 321. Rule 23 “does not set forth a mere
pleading standard.” Dukes, 564 U.S. at 350. Instead, it
calls for a rigorous analysis in which “[f]actual
determinations supporting Rule 23 findings must be made
by a preponderance of the evidence,” Hydrogen Peroxide,
552 F.3d at 307. With that in mind, we consider whether
Plaintiffs have satisfied Rule 23(a)’s requirements.

                     A. Numerosity
      Rule 23(a)(1) requires that the proposed class be “so
numerous that joinder of all members is impracticable.”
FED. R. CIV. P. 23(a)(1). Like other factual determinations
underlying Rule 23 determinations, it is a “plaintiff’s
burden to demonstrate numerosity by a preponderance of
the evidence.” Hayes v. Wal-Mart Stores, Inc., 725 F.3d
349, 358 (3d Cir. 2013).


                            34
      In recent years the numerosity requirement has been
given “real teeth.” Robert H. Klonoff, The Decline of
Class Actions, 90 WASH. U. L. REV. 729, 768 (2013).
Although this strengthening of the numerosity inquiry has
sometimes been criticized,18 our precedent nonetheless
demands that a court “make a factual determination, based
on the preponderance of the evidence, that Rule 23’s

18
   See, e.g., Scott Dodson, An Opt-in Option for Class
Actions, 115 MICH. L. REV. 171, 191–92 (2016) (“In the
past, numerosity has not generally been a difficult criterion
to satisfy. . . . But in today’s age of stringent attention to
the certification requirements, including the Supreme
Court’s admonition that the class must offer ‘significant
proof’ of compliance, a number of courts have required
proof of numerosity beyond what common sense might
otherwise suggest.” (quoting Dukes, 564 U.S. at 353)
(footnotes omitted)); Robert H. Klonoff, The Decline of
Class Actions, 90 WASH. U. L. REV. 729, 773 (2013) (“The
strict approach [to numerosity] adopted by some courts
represents yet another troublesome trend.”). Some of this
scholarship can be read as criticism of Dukes itself. See
also Dukes, 564 U.S. at 350 (noting that “Rule 23 does not
set forth a mere pleading standard,” but instead requires a
“party seeking class certification . . . [to] affirmatively
demonstrate his compliance with the Rule—that is . . . be
prepared to prove that there are in fact sufficiently
numerous parties”).

                             35
requirements have been met.” Marcus, 687 F.3d at 596.
To make such a determination, a court must be presented
with evidence that would enable the court to do so without
resorting to mere speculation. Id. at 597 (referring to “the
line separating inference and speculation”).
       In Marcus, we considered the claims of a plaintiff
who had leased a BMW automobile with four Bridgestone
“run-flat tires”19 and had alleged that those tires were
defective. Id. at 588. The district court in that case certified
a “class action brought on behalf of all purchasers and
lessees of certain model-year BMWs equipped with
Bridgestone [run-flat tires] sold or leased in New Jersey
with tires that have gone flat and been replaced.” Id.
(internal quotations omitted). We vacated the district
court’s certification order, in part because the plaintiff had
failed to satisfy his numerosity burden. Id. In outlining the
requirements of a successful numerosity showing, we
explained that:
       Of course, Rule 23(a)(1) does not require a
       plaintiff to offer direct evidence of the exact
       number and identities of the class members.
19
   “As their name suggests, [run-flat tires] can ‘run’ while
‘flat.’ Even if [a run-flat tire] suffers a total and abrupt loss
of air pressure from a puncture or other road damage, the
vehicle it is on remains stable and can continue driving for
50 to 150 miles at a speed of up to 50 miles per hour.”
Marcus, 687 F.3d at 588.
                               36
      But in the absence of direct evidence, a
      plaintiff must show sufficient circumstantial
      evidence specific to the products, problems,
      parties, and geographic areas actually
      covered by the class definition to allow a
      district court to make a factual finding. Only
      then may the court rely on “common sense”
      to forgo precise calculations and exact
      numbers.
Id. at 596. One of the shortcomings of the district court’s
numerosity analysis in Marcus was that although there
was evidence of BMW purchases on a nationwide scale,
there was no evidence indicating the portion of those
purchases that might have occurred in New Jersey—the
geographic limitation of the relevant class.

       While we noted that it was “tempting to assume that
the New Jersey class meets the numerosity requirement
based on the defendant companies’ nationwide presence,”
we rejected the idea that giving in to such temptation could
excuse speculation. Id. at 597. Because the plaintiff had
presented a “complete lack of evidence specific to BMWs
purchased or leased in New Jersey with Bridgestone RFTs
that have gone flat and been replaced,” we concluded that
the district court’s “numerosity ruling crossed the line
separating inference and speculation.” Id.
     Applying the reasoning of Marcus a year later in
Hayes, we considered a plaintiff’s allegations that a
                            37
retailer violated a state consumer fraud statute by selling
unredeemable service plans for products that were in
reality sold “as-is.” Hayes, 725 F.3d at 352. In Hayes, the
plaintiff presented evidence of over 3,500 transactions that
included both the sale of a service plan and a price
override. Id. at 353. Because a price override was
something that a store cashier did when selling an “as-is”
product, the district court had reasoned that numerosity
was satisfied since, “if even 5% of those [3,500] price
overrides were for as-is items ineligible for Service Plan
protection, the class would be sufficiently numerous under
FED. R. CIV. P. 23(a)(1).” Hayes, 725 F.3d at 356. We
disagreed.
        Although the district court in Hayes was correct in
pointing out that a cashier would perform a price override
when selling an “as-is” product, those cashiers also
performed price overrides in other scenarios—such as
when a customer “requests a discount because the item is
sold for less elsewhere,” or when a customer “purchases
an item and later finds it on sale.” Id. at 352. Transactions
falling within these other scenarios were not part of the
class definition, which was comprised of only customers
who purchased a “Service Plan to cover as-is products.”
Id. at 353.20 As we explained in Hayes:

20
   Another problem with the Hayes plaintiff’s attempt to
rely on the 3,500 transactions calculation was that it did
not account for how many of those transactions included
                             38
      [P]laintiff did not fulfill his burden of
      supplying circumstantial evidence specific to
      the products and problems involved [in] the
      litigation and instead premised his argument
      for numerosity on improper speculation. The
      only concrete numerical evidence presented
      to the court was that New Jersey Sam’s Clubs
      had on record 3,500 transactions that
      included both a price-override and the sale of
      a Service Plan. But there is no factual basis
      for determining how many of these 3,500
      transactions included the purchase of a
      Service Plan for an as-is item . . . . In short,
      the only conclusion that can be drawn from
      the evidence presented to the trial court is that
      the number of class members would be equal-
      to-or-less-than 3,500 and equal-to-or-greater-
      than zero. Within that range, we can only
      speculate as to the number of class members.
Id. at 357–58.
      Plaintiffs attempt to carry their numerosity burden
by offering three strands of evidence—but that evidence
ultimately falls short. First, Plaintiffs point to census data

the sale of “as-is” products where the retailer ultimately
honored the service plan—a factual characteristic that
would have taken those transactions out of the class
definition.
                             39
showing that “there are between 14.9 million to 20.9
million persons with mobility disabilities who live in the
United States.” Appellee Br. 41. Second, Plaintiffs point
to a single off-hand comment made by a Steak ’n Shake
executive speculating that it would be “fair” to say that
“thousands of people with disabilities utilize [Steak ’n
Shake] parking lots . . . each year.” Id. at 41–42 (citing JA
155–56). Third, Plaintiffs ask this Court to use its
“common sense” and conclude that numerosity has been
satisfied. See id.

       In assessing the sufficiency of these three strands of
evidence, we begin by noting that although “[n]o
minimum number of plaintiffs is required to maintain a
suit as a class action,” a plaintiff in this circuit can
generally satisfy Rule 23(a)(1)’s numerosity requirement
by establishing “that the potential number of plaintiffs
exceeds 40.” Stewart v. Abraham, 275 F.3d 220, 226–27
(3d Cir. 2001). In this light, Plaintiffs’ first strand of
evidence—indicating that there are between 14.9 million
to 20.9 million persons with mobility disabilities who live
in the United States—suggests that it is highly likely that
at least 40 of those individuals would have experienced
access violations at one of the Steak ’n Shake locations at
issue in this litigation. But although those odds might be
enough for a good wager, we must be mindful that “[m]ere
speculation as to the number of class members—even if
such speculation is ‘a bet worth making’—cannot support


                             40
a finding of numerosity.” Hayes, 725 F.3d at 357 (quoting
Marcus, 687 F.3d at 596).

       Plaintiffs point to a large number of disabled
persons living in the United States. Yet they have
presented no evidence that would permit us to use
“common sense” to determine—rather than speculate
about—the portion of those disabled individuals who have
actually patronized a relevant Steak ’n Shake restaurant,
let alone the portion who have experienced or will
experience an ADA violation at one of those restaurants.
As we explained in Hayes, “where a putative class is some
subset of a larger pool, the trial court may not infer
numerosity from the number in the larger pool alone.” Id.
at 358; see also Vega v. T-Mobile USA, Inc., 564 F.3d
1256, 1267–68 (11th Cir. 2009) (“[T]he district court’s
inference of numerosity for a Florida-only class without
the aid of a shred of Florida-only evidence was an exercise
in sheer speculation. Accordingly, the district court abused
its discretion by finding the numerosity requirement to be
satisfied with respect to a Florida-only class.”).
      Plaintiffs’ second strand of evidence advances their
Rule 23(a)(1) burden no further. The single statement of a
Steak ’n Shake executive characterizing the number of
patrons who use company parking lots does not assuage
our concerns about speculation. The fact that one of
defendant’s executives has himself speculated as to the
number of disabled individuals who patronize a Steak ’n

                            41
Shake restaurant and traverse their parking lots adds
nothing. Speculation “squared” is still speculation.

       Perhaps sensing the weakness of their numerosity
showing, Plaintiffs would have this court adopt the
reasoning of the District Court that Rule 23(a)(1)’s
numerosity requirement can be “relaxed in cases where
injunctive and declaratory relief is sought.” JA 42;
Appellee Br. 45–46 (arguing that a request for injunctive
relief is something that necessarily “factor[s] positively
into the numerosity analysis”). Attempting to support
relaxation of the numerosity requirement, Plaintiffs cite to
In re Modafinil Antitrust Litig., 837 F.3d 238 (3d Cir.
2016). To the extent that Plaintiffs seek to read Modafinil
as suggesting that requests for injunctive relief relax Rule
23(a)’s standards in favor of the party seeking class
certification, Plaintiffs stretch Modafinil too far. We take
this opportunity, then, to clarify the import of that
decision.
      In Modafinil, we noted that:
      We have not had occasion to list relevant
      factors that are appropriate for district court
      judges to consider when determining whether
      joinder would be impracticable. We do so
      now. This non-exhaustive list includes:
      judicial economy, the claimants’ ability and
      motivation to litigate as joined plaintiffs, the
      financial resources of class members, the
                            42
      geographic dispersion of class members, the
      ability to identify future claimants, and
      whether the claims are for injunctive relief or
      for damages.

In re Modafinil Antitrust Litig., 837 F.3d at 252–53. We
start by simply highlighting that the injunction versus
damages question referred to in Modafinil represents but a
single factor within a non-exhaustive list of six. But even
more fundamentally, Modafinil does not state—nor should
it be read to suggest—that a plaintiff seeking injunctive
relief will have an easier time satisfying Rule 23(a)(1)
than plaintiffs seeking monetary damages. Whether a
plaintiff seeks injunctive or monetary relief, her Rule
23(a)(1) burden remains the same. Modafinil simply seeks
to elucidate the meaning of the word “impracticable” and
suggests that when a court is determining whether a
plaintiff has satisfied her burden of establishing whether
joinder would be impracticable, the type of relief sought
by a plaintiff may be one factor that a court takes into
consideration. It will always be up to the district court to
explain how the form of relief has impacted its analysis.
       In sum, because Plaintiffs have failed to present
evidence sufficient to permit us to go beyond speculation
as to the impracticability of joinder, we conclude that
Plaintiffs have failed to satisfy their Rule 23(a)(1) burden.
If Plaintiffs wish to attempt to satisfy their Rule 23(a)(1)
burden upon remand, they will need to provide evidence

                             43
that will permit the District Court to conclude that a
sufficiently numerous group of disabled individuals have
experienced or will experience ADA violations at a
relevant Steak ’n Shake restaurant, and that joinder is
thereby impracticable.

                     B. Commonality
       Rule 23(a)(2) requires Plaintiffs to demonstrate that
“there are questions of law or fact common to the class.”
FED. R. CIV. P. 23(a)(2). As the Supreme Court recognized
in Dukes, that “language is easy to misread, since ‘[a]ny
competently crafted class complaint literally raises
common questions.’” Dukes, 564 U.S at 349 (quoting
Richard A. Nagareda, Class Certification in the Age of
Aggregate Proof, 84 N.Y.U. L. REV. 97, 131–132 (2009))
(internal quotations omitted). A complaint’s mere recital
of questions that happen to be shared by class members is
“not sufficient to obtain class certification.” Id. Rather,
“[c]ommonality requires the plaintiff to demonstrate that
the class members ‘have suffered the same injury.’” Id. at
349–50 (quoting Falcon, 457 U.S. at 157).
       The broad class definition certified by the District
Court includes a commonality issue. As previously set
forth, the District Court certified a class defined as:

      All persons with qualified mobility
      disabilities who were or will be denied the
      full and equal enjoyment of the goods,
                            44
      services, facilities, privileges, advantages or
      accommodations of any Steak ’n Shake
      restaurant location in the United States on the
      basis of a disability because such persons
      encountered accessibility barriers at any
      Steak ’n Shake restaurant where Defendant
      owns, controls and/or operates the parking
      facilities.
JA 75 (District Court Order).21 Although the final clause
in this one sentence definition refers to “parking

21
   A district court’s certification order “must define the
class and the class claims, issues, or defenses.” FED. R.
CIV. P. 23(c)(1)(B). Although “no particular format is
necessary to meet the substantive requirement[s]” of Rule
23(c)(1)(B), Wachtel ex rel. Jesse v. Guardian Life Ins.
Co. of Am., 453 F.3d 179, 188 (3d Cir. 2006), we have
previously explained that the rule requires “that the text of
the [certification] order or an incorporated opinion . . .
include (1) a readily discernible, clear, and precise
statement of the parameters defining the class or classes to
be certified, and (2) a readily discernible, clear, and
complete list of the claims, issues or defenses to be treated
on a class basis.” Id. at 187–88. This substantive
requirement “necessitat[es] the full and clear articulation
of the litigation’s contours at the time of class
certification,” and is intended to help “facilitate
meaningful appellate review of complex certification
                             45
facilities,” the definition does not strictly limit
membership to those who have suffered harm within those
parking facilities. The language adopted by the District
Court is looser than that, and covers not only persons who
allege that they have experienced ADA violations within
a Steak ’n Shake parking facility but also class members
who encountered “accessibility barriers at any Steak ‘n
Shake restaurant.” JA 75. This could include claims, for
instance, regarding the bathroom of a Steak ’n Shake that
had maintained a perfectly ADA-compliant parking
facility.
       To comprehend just how large the potential
universe of ADA violations covered by this broad class
definition is, consider the Department of Justice’s ADA
Guide for Small Businesses, which defines “architectural
barriers” as:

      [P]hysical features that limit or prevent
      people with disabilities from obtaining the
      goods or services that are offered. They can
      include parking spaces that are too narrow to

decisions.” Id. at 186. See also Neale, 794 F.3d at 370
(“We are not required to comb through the District Court’s
opinion and layers of briefing in order to ‘cobble together
the various statements . . . and reach a general inference as
to some categories of issues that the District Court believes
are appropriate for class treatment.’” (quoting Wachtel,
453 F.3d at 189)).
                             46
      accommodate people who use wheelchairs; a
      step or steps at the entrance or to part of the
      selling space of a store; round doorknobs or
      door hardware that is difficult to grasp;
      aisles that are too narrow for a person using a
      wheelchair, electric scooter, or a walker; a
      high counter or narrow checkout aisles at a
      cash register, and fixed tables in eating areas
      that are too low to accommodate a person
      using a wheelchair or that have fixed seats
      that prevent a person using a wheelchair from
      pulling under the table.

ADA Guide for Small Businesses, at 3, available at
https://www.ada.gov/smbusgd.pdf (emphases added).
Moreover, the Department of Justice’s 2010 Title III ADA
Regulations further illustrate the wide variety of different
ADA violations that any one particular class member
might allege to have encountered. For example, 28 C.F.R.
§ 36.304 provides:
      Removal of Barriers.
      (a) General. A public accommodation shall
      remove architectural barriers in existing
      facilities, including communication barriers
      that are structural in nature, where such
      removal is readily achievable, i.e., easily
      accomplishable and able to be carried out
      without much difficulty or expense.

                            47
(b) Examples. Examples of steps to remove
barriers include, but are not limited to, the
following actions –
(1) Installing ramps;
(2) Making curb cuts in sidewalks and
entrances;
(3) Repositioning shelves;
(4) Rearranging tables, chairs, vending
machines, display racks, and other furniture;
(5) Repositioning telephones;
(6) Adding raised markings on elevator
control buttons;
(7) Installing flashing alarm lights;
(8) Widening doors;
(9) Installing offset hinges to widen
doorways;
(10) Eliminating a turnstile or providing an
alternative accessible path;
(11) Installing accessible door hardware;
(12) Installing grab bars in toilet stalls;
(13) Rearranging toilet partitions to increase
maneuvering space;
(14) Insulating lavatory pipes under sinks to
prevent burns;
(15) Installing a raised toilet seat;
(16) Installing a full-length bathroom mirror;
(17) Repositioning the paper towel dispenser
in a bathroom;

                     48
      (18) Creating designated accessible parking
      spaces;
      (19) Installing an accessible paper cup
      dispenser at an existing inaccessible water
      fountain;
      (20) Removing high pile, low density
      carpeting; or
      (21) Installing vehicle hand controls.
28 C.F.R. § 36.304. Given the wide variety of violations
that different class members might claim to have
encountered, the class definition certified by the District
Court runs directly into conflict with the Supreme Court’s
guidance in Dukes.
     In Dukes, the Court considered a class of female
employees alleging Title VII gender discrimination.
Dukes, 564 U.S. at 343. In conducting a Rule 23(a)(2)
commonality inquiry, the Court explained:

      Commonality requires the plaintiff to
      demonstrate that the class members “have
      suffered the same injury,” Falcon, supra, at
      157, 102 S.Ct. 2364. This does not mean
      merely that they have all suffered a violation
      of the same provision of law. Title VII, for
      example, can be violated in many ways—by
      intentional discrimination, or by hiring and
      promotion criteria that result in disparate
      impact, and by the use of these practices on
                            49
      the part of many different superiors in a
      single company. Quite obviously, the mere
      claim by employees of the same company
      that they have suffered a Title VII injury, or
      even a disparate-impact Title VII injury,
      gives no cause to believe that all their claims
      can productively be litigated at once. Their
      claims must depend upon a common
      contention—for example, the assertion of
      discriminatory bias on the part of the same
      supervisor. That common contention,
      moreover, must be of such a nature that it is
      capable of classwide resolution—which
      means that determination of its truth or falsity
      will resolve an issue that is central to the
      validity of each one of the claims in one
      stroke.

Id. at 349–50 (emphasis added).
       Applying the Court’s teaching in Dukes to the
matter at hand, we conclude that Plaintiffs’ class presents
a similar commonality challenge. Although all class
members might allege a violation of the ADA—even the
very same provision of the ADA—this only establishes
that putative class members “merely” allege to “have all
suffered a violation of the same provision of law.” Id. at
350. For purposes of satisfying Rule 23(a)(2), that is not


                            50
enough, because, like Title VII in Dukes, the ADA can be
violated in many different ways.

       One person, for example, might allege that Steak ’n
Shake violated the ADA by failing to correct a steep slope
in a parking facility, while other class members might
allege that Steak ’n Shake violated the ADA by failing to
replace inaccessible door hardware, by failing to widen
bathroom doors, or by failing to replace inaccessible water
fountains. See 28 C.F.R. § 36.304. While each of these
Steak ’n Shake patrons presents a serious claim, the
collective claims are so widely divergent that they would
be better pursued on either an individual basis or by a
sufficiently numerous class of similarly-aggrieved
patrons. Such is the reach of the class as the District Court
has defined it. With such a potentially wide array of
different claims by members of the class, we conclude that
the certified class fails to meet the commonality
requirement of Rule 23(a)(2).
       Even assuming, arguendo, that a proper
interpretation of the class definition would limit the class
to members who suffered injuries within a Steak ’n Shake
parking facility,22 the wide variety of regulations quoted
22
   Certification of a class is perhaps the most pivotal
moment in the life of a class action. In light of the
inappropriateness of certifying a class on tentative
grounds, Hydrogen Peroxide, 552 F.3d at 321, mere
promises to interpret a class definition in a limited fashion
                             51
above reveal that there are still various types of ADA
violations that could occur specifically in a parking
facility. Plaintiffs’ own complaint, for example, lists seven
different categories of parking facility violations. JA 90–
92. The complaint refers to: (1) parking space slopes; (2)
access aisle slopes; (3) slopes relating to the route leading
to a facility entrance; (4) lack of proper parking signage;
(5) lack of proper “van accessible” designations; (6)
improper mounting of “accessible” parking signage; and
(7) “curb ramp” slopes. Id. Although all seven of these
categories allegedly constitute ADA violations, they harm
class members in materially different ways.

      A class member, for example, complaining that
“accessible” parking signage was “mounted less than 60


will not save an otherwise overly-broad class definition
from failing to satisfy Rule 23. If a class is defined too
broadly, the time to correct the flaw is at the time of
certification, or soon thereafter. See Marcus, 687 F.3d at
592 (“Even if the District Court shared counsel’s
understanding of the class definition, counsel’s post hoc
clarification is no substitute for a ‘readily discernible,
clear, and precise statement of the parameters defining the
class . . . to be certified’ in either the certification order or
accompanying opinion.” (quoting Wachtel, 453 F.3d at
187)).


                               52
inches above the finished surface o[f] the parking area,”
JA 91, has experienced harm different from that of a class
member complaining that “[t]he surfaces of one or more
access aisles had slopes exceeding 2.1%.” JA 92. As
Dukes makes clear, suffering “a violation of the same
provision of law” is not enough. Dukes, 564 U.S. at 349.
Instead, class members’ claims must “depend upon a
common contention” that “is capable of classwide
resolution . . . in one stroke.” Id. at 350. The wide variety
of potential ADA violations captured in the broad class
definition certified by the District Court does not lend
itself to such a resolution. We therefore conclude that
Plaintiffs have failed to satisfy Rule 23(a)(2).23

                 C. The Need for Remand
       In light of our resolution of the Rule 23(a) issues
presented in this appeal, remand for further proceedings
before the District Court is necessary. Upon remand, the
parties may present the court with a newly-formulated
class definition free of the Rule 23(a) deficiencies
described above.


23
  Although determining the proper boundaries of a revised
class definition is an issue better left to the District Court
after remand, it seems to us that a class definition limited
to slope-related injuries occurring within a parking facility
would present a class definition much more likely to meet
the commonality requirement of Rule 23(a)(2).
                             53
       Specifically, as to Rule 23(a)(1) numerosity,
Plaintiffs will need to provide additional evidence so that
the District Court can draw reasonable inferences when
considering how many disabled individuals might actually
have experienced an ADA violation at a relevant Steak ’n
Shake. This should not be a Herculean task. Plaintiffs’
census data carries much—but not all—of their Rule 23
(a)(1) burden. Something more will be required to support
a reasonable inference. As to Rule 23(a)(2) commonality,
Plaintiffs must propose a class definition with a limited
number of potential ADA violations. Such a class might,
for example, be limited to slope-related injuries that occur
within a Steak ’n Shake parking facility.24

                        CONCLUSION
      Plaintiffs seek to utilize the class action device to
enforce one of our nation’s landmark civil rights laws.
24
   Given our disposition of this appeal on Rule 23(a)
grounds, we need not reach the Rule 23(b) issues raised by
defendants. Nonetheless, the District Court should take
care to abide by both Dukes’ lesson that “Rule 23(b)(2)
applies only when a single injunction or declaratory
judgment would provide relief to each member of the
class,” Dukes, 564 U.S. at 360, as well as Rule 65’s
requirements that any injunction “state its terms
specifically,” FED. R. CIV. P. 65(d)(1)(B), and “describe in
reasonable detail . . . the act or acts restrained or required.”
FED. R. CIV. P. 65(d)(1)(C).
                              54
However commendable the ultimate result Mielo and
Heinzl seek may be, our analysis here is limited to two
questions: First, whether Plaintiffs have Article III
standing, and second, whether Plaintiffs have met their
burdens under Federal Rule of Civil Procedure 23(a).
While we conclude that Plaintiffs have standing to pursue
their claims in federal court, we also conclude that
Plaintiffs have failed to satisfy the requirements of Rule
23(a). The District Court’s judgment will be reversed, and
this matter will be remanded to the District Court for
reconsideration of the class certification question.




                           55